KATZMANN, Circuit Judge,
concurring.
I concur in the disposition of this case and appreciate the very considerable thinking in the majority opinion. I agree that Koons’ work is highly transformative of Blanch’s, using it as raw material for an entirely different type of art, and that his use of Blanch’s work furthered a purpose (art that comments on existing images by juxtaposing them against others) that can make a finding of fair use appropriate. In both respects, the facts of this case are quite distinguishable from those of Rogers v. Koons, 960 F.2d 301 (2d Cir.1992), in which Koons slavishly recreated a copyrighted work in a different medium without any objective indicia of transforming it or commenting on the copyrighted work. Moreover, the fourth factor of the fair-use analysis dramatically favors Koons, in that Blanch failed to show that Koons’ use of her work actually harmed her in any way. She thus stands in stark contrast to the plaintiff in Rogers, for whom licensing of his work in general, and the appropriated work in particular, yielded considerable revenue. On the facts of this case, it is easy to conclude that the copyright law’s goals are better served by a finding of fair use.
I respectfully part company with the majority opinion, however, because I believe it sweeps more broadly in several places than is necessary to decide this simple case. For example, I see no need to state that we “discount[ ] the secondary commercial nature of the use.” See Majority Op. at 254. This language was taken from NXIVM Corp. v. Ross Inst., 364 F.3d 471, 478 (2d Cir.2004), which used it in the context of applying our presumption that the first factor favors the defendant where the use is for one of the purposes specifically listed in 17 U.S.C. § 107. Here, where Koons’ use is not for one of the archetypal purposes specifically contemplated by Congress and such a presumption does not apply, it is uncertain whether we have license to “discount” its commercial nature, as opposed to balancing that consideration against the use’s transformativeness and other countervailing concerns — particularly because consideration of a use’s commercial nature (unlike its “transformativeness”) is explicitly part of our statutory mandate. See 17 U.S.C. § 107(1).
Rather than reaching this question, I would simply apply our established analysis for weighing commercialism, see Am. Geophysical Union v. Texaco, Inc., 60 F.3d 913, 922-23 (2d Cir.1994). As in Am. Geophysical Union, “the link between [the defendant’s] commercial gain and [the defendant’s] copying is somewhat attenuated,” in that the copying of Blanch’s work was simply one small part of what made Koons’ work so valuable rather than the heart of the enterprise. See 60 F.3d at 922.
Similarly, there seems to be no need to rely so heavily on what the majority acknowledges is a sentence of dictum in a footnote in Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 114 S.Ct. 1164, 127 L.Ed.2d 500 (1994), to the effect that failure to seek authorization, even where doing so would have been feasible, is not relevant to the fair-use inquiry. See Majority Op. at 256-57. I see no reason, on these facts, to wade into the contentious battle over the role of good faith in the post-Campbell fair use inquiry. Instead, I would simply conclude that whatever bad *263faith Koons may have exhibited in this case, as well as the limited commercial nature of his use, would not outweigh the much stronger considerations pointing toward a finding of fair use.
To be clear, I do not argue with the majority’s thoughtful discussion of these points, except to question whether its conclusions are compelled by precedent. If and when I encounter a case that requires me to do so, I may well adopt them. I merely believe that this is not such a case, and so I do not now join what I regard as dicta as applied to these facts.
This is our Circuit’s second encounter with Koons’ work. His work, like that of other appropriation artists, inherently raises difficult questions about the proper scope of copyright protection and the fair-use doctrine. I would continue to answer those questions as necessary to decide particular cases, mindful that the fair-use inquiry is a fact-specific one that is “not to be simplified with bright-line rules.” Campbell, 510 U.S. at 577, 114 S.Ct. 1164.